Needs a means for rejection for claims 16-18 and 20

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October, 21, 2020 cancelled claim 21, Claims 1, 7, 9-10, 13, and 15-16 were cancelled and new claim 22 was added.  Thus, the currently pending claims addressed below are claims 1-18, 20 and 22.

Claim Interpretation
Claim terms and their meaning:
Impression data:  Advertiser targeting criteria and/or inventory data and/or user location data. (paragraph 31 of the applicant’s specification indicates that “impression data” describes characteristics of a digital marketing opportunity; may describe "who" is a subject of the marketing opportunity, e.g., a prospective consumer; may also describe "what" is included at a determined location of the prospective consumer, inventory data describing availability of products or services at the physical retail environment, and/or user identification data that uniquely identifies the potential consumer or generally identifies qualities of the potential consumer, e.g., a user demographic consumer) 

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 16-18, and 20 are all being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  All claim limitation in claim 16 recite “means for”, and claims 17-18, and 20 all merely further describe the functional language associated with the “means for” limitations found in claim 16.  These claim limitations recite “means for” coupled with functional language without reciting sufficient structure to perform the recited function. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claim function, and equivalents thereof.  As per paragraphs 70 and 76 the claims are being interpreted as a computer capable of being programed to perform the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The amendment to claim 13 filed on October 21, 2020 has overcome the 35 USC 112, first paragraph rejection.  Support for the claim as amended is found in paragraphs 56 through 59 of the applicant’s specification.  Thus, the rejection is hereby withdrawn. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly amended claim 1 includes the limitation “select advertiser systems from a plurality of advertiser systems by comparing the products or services available at the user's physical location as indicated by the inventory data with products or services available from the plurality of systems, 59 (an impression exposure module, for instance, may receive the impression data and from the impression data determine which advertiser systems are likely to be interested in the bid opportunity. This may be based on similarity of products or services made available at the physical retail environment to digital marketing content and corresponding products or services of the respective advertiser systems. In this way, the impression exposure module may act to "pre-screen" the impression data, thereby improving computational and network efficiency and support real time processing.  Additionally, the following paragraphs help to provide context to the limitation: paragraphs 5 (“impression data includes inventory data describing availability of products or services at the physical retail environment”), 6 (“the impression data is used by a digital marketing system to expose bid opportunities to a plurality of advertisers systems via the real time bid platform”), 31 ("Impression data" describes characteristics of a digital marketing opportunity. Impression data, for instance, may describe "who" is a subject of the marketing opportunity, e.g., a prospective consumer. Impression data may also describe "what" is included at a determined location of the prospective consumer, inventory data describing availability of products or services at the physical retail 44 (the bid opportunity as defined by the impression data may include position context data, inventory data, and/or user identification data).  Thus, the applicant’s specification supports selecting advertiser systems from the plurality of advertiser systems based on the impression data by determining which advertiser systems are likely to be interested in the bid opportunity based on similarity of products or services made available at the physical retail environment to digital marketing content and corresponding products or services of the respective advertiser systems. Which is distinctly different than the currently claim some type of comparison be made using the inventory data.  The support provided by the specification merely requires that the digital marketing content and its corresponding advertised product be similar to products and services usually provided and/or sold at the physical retail environment. This does not require that the product currently be in inventory at the physical or that a comparison of current inventory be performed as indicated in the claim as currently written, nor does it require that the advertiser being selected be advertising a product that is currently in inventory.  Instead, it merely supports selecting advertiser that are advertising products that are similar to those products that are usually provided and/or sold at the physical retail environment.  As such, if the person is in a sporting goods store, any advertiser advertising products that are similar to sporting goods may be selected irrespective of whether the product is currently in inventory. Although, instances may happen in selecting advertiser systems from the plurality of advertiser systems based on which of the plurality of advertiser systems are likely to be interested in the bid opportunity based on a similarity of products or services made available at the physical retail environment to digital marketing content and corresponding products or services of the respective advertiser systems;”.
Newly amended claim 10 includes the limitation “communicating, by the at least one computing device, the bid opportunity to a plurality of advertiser systems configured to disseminate digital marketing content, the bid opportunity indicating whether the products or services available at the user's physical location within the physical retail environment correspond to respective said advertiser systems;” and Newly amended claim 13 includes the limitation “a respective said bid opportunity is not communicated to a respective said advertiser system due to lack of a corresponding product or service at the user's physical location within the physical retail environment as described by the inventory data”.  Thus, the claims that a determination is made regarding whether to communicate a bid 59 (an impression exposure module, for instance, may receive the impression data and from the impression data determine which advertiser systems are likely to be interested in the bid opportunity. This may be based on similarity of products or services made available at the physical retail environment to digital marketing content and corresponding products or services of the respective advertiser systems. In this way, the impression exposure module may act to "pre-screen" the impression data, thereby improving computational and network efficiency and support real time processing; 44 (the bid opportunity as defined by the impression data may include position context data, inventory data, and/or user identification data) and 60 (The impression exposure module may also supplement the impression data as part of the bid opportunity to include data from the digital marketing system that may not be available at the physical retail environment such as additional data usable to identify the potential consumer, characteristics of the potential consumer, likes or dislikes of the potential consumer, a user profile, and monitored user interaction with other physical retail environments) Thus, the applicant’s specification 61 and 62 that the advertiser system must parse the inventory data to determine that the inventory data corresponds to the advertiser system and determine the value of the bid opportunity.  As such, claims 10 and 13, as amended fails to comply with the written description requirement. Dependent claims 11-15 and 22 fail to correct the deficiencies of the claims from which they depend and as such are rejected by virtue of dependency. For the purpose of prosecuting the claim limitation the examiner is going to interpret the limitation of claim 10 as identical to the limitation recited in claim 1 “communicating, by the at least one computing device, the bid opportunity to a plurality of advertiser systems configured to disseminate digital marketing content, the bid opportunity indicating the products or services available at the user's physical location within the physical retail environment;” and the limitations of claim 13 as “wherein a respective said bid opportunity is not communicated to a respective said advertiser system due to lack of a similarity between a product or service at the user's physical location within the physical retail environment as described by the inventory data and the advertiser’s products”.
Newly amended claim 15 includes the limitation “and the bid opportunities is based at least on part on user profiles of the user maintained by the plurality of advertiser systems”.  The examiner is unable to find support for this limitation in the applicant’s specification.  Independent claim 10 from which claim 15 depends indicates that the bid opportunity is generated on one computing device and then communicated to the advertiser system.  The applicant’s specification makes no mention of using a user profile maintained on advertiser systems in the generation or creation of the bid opportunities.  The closest support in the applicant’s specification is in figure 5 and paragraphs 24 and 44-46 where a user profile maintained on advertiser systems is used to generate a bid in response to a received bid opportunity.  As such, claim 15, as amended fails to comply with the written description requirement.  For the purpose of prosecuting the claims the examiner is going to interpret the limitation as “and the bid is based at least on part on user profiles of the user maintained by the at least one computing device”.
Newly amended claim 22 includes the limitation “wherein a respective said bid opportunity identifies the products or services available at the user’s physical location within the physical retail environment that corresponds to a competing advertising system”.  The examiner is unable to find support for this limitation in the applicant’s specification.  The applicant’s specification discloses in paragraph 44-46 that the inventory data in the bid opportunities may be used by an 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites: 

means for configuring the impression data as a bid opportunity…; 
means for determining which of the plurality of advertiser systems are likely to be interested in the bid opportunity…; 
means for selecting advertiser systems from the plurality of advertiser systems…;
means for communicating the bid opportunities to the selected plurality of advertiser systems…; 
means for receiving a plurality of bids from the plurality of advertiser systems…;
means for selecting a bid from the plurality of received bids…; 
means for controlling real time distribution of the digital marketing content….
Each of these limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  Based on the specification the various functions appear to be carried out by modules.  According to paragraph 80, “The computing device may be configured to implement particular instructions and/or functions corresponding to the software and/or hardware modules. Accordingly, implementation of a module that is executable by the computing device as software may be achieved at least partially in hardware, e.g., through use of computer-readable storage media and/or hardware elements of the processing system”.  For those module implemented in software do not recite any structure.  For those modules that are implemented at least partially in hardware, the specification merely states hardware 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grannan et al. (PGPUB: 2007/0244750) in view of Priebatsch (PGPUB: 2015/0278870).

Claims 1, 10 and 16: Grannan discloses systems and a method comprising: 
receiving, by at least one computing device, impression data that describes a user's physical location within a physical retail environment, the impression data including inventory data describing an inventory of products or services available at the user's physical location within the physical retail environment (Paragraph 70: Advertiser processors may send and receive data to and from and interact with the advertiser detail information data; 67: advertising detail information data includes location based advertisements data, product location data, product inventory data for that location and layout data for the merchant physical location having the product in stock and location data within the merchant physical location layout at which the product is located indicating where to find the product in the merchant physical location (e.g., “aisle 12”); 69: Once a subscriber enters a mall or store an advertiser can send video or hierarchical graphical displays to a subscriber cell phone or other mobile device guiding the subscriber through shopping and locating products at the store or mall);
an exchange manager module, of the at least one computing device, implemented at least partially in hardware of a computing device to control output of digital marketing content in real time (Paragraphs 84: the components and processes defined herein as part of the illustrative system and method AKMS are intended for processing in real time as events occur;  and 116), the exchange manager module including: 
an impression exposure module implemented to: 
determine, at the computing device, a user's physical location within a physical retail environment (Paragraph 65: Location information obtained during the subscribers' use of mobile and/or portable Internet devices is also provided to the Internet profiling process; the Internet profiling process monitors the access devices event data associated for the subscriber's communications including locations of a subscriber, etc.; 57: 
identify, from inventory data, products or services available at the user's physical location within the physical retail environment (Paragraphs 44:  The system includes an advertiser index database for storing advertisers' detail information and an intelligent correlation scoring system (ICSS) processor; the ICSS processor is configured to determine product interest correlation scores in a plurality of product categories and select advertisements indicated in the advertiser index database based on product interest correlation scores for the subscriber in the plurality of product categories; 67: The advertising detail information data includes product location data, driving directions data to the nearest merchant physical location (or store) having the product in stock, product inventory data for that location and layout data for the merchant physical location having the product in stock and location data within the merchant physical location layout at which the product is located indicating where to find the product in the merchant physical location (e.g., “aisle 12”); 112: An 57: as their mom goes shopping for school supplies, she receives a targeted video advertisement on her WiFi enabled Personal Digital Assistant (PDA) or data capable cellular telephone indicating the availability of the children's television show signature back packs and lunch boxes, providing her with directions on how to get to “aisle 12” in the store (merchant location) where the product is located; 62: The AKMS automatically calculates a product interest correlation score and recommends and/or selects an advertisement to send a selected advertisement to a selected subscriber access device based on the subscriber's current usage scenario, a subscriber usage scenario includes but is not limited to a subscriber's current location and activity; 68: Targeted advertisement data can be sent to a subscriber access device, the advertisement can include a menu button for selection by an access device to see if a product is in stock and where the product is located in a store having a product in stock. The location of the product in the store can be based on the product uniform product code (UPC) data and digital store inventory data provided by the advertiser; 69: Once a subscriber enters a mall or store an advertiser can send video or 
select advertiser systems from a plurality of advertiser system by comparing the products or services available at the user’s physical location as indicated by the inventory data with products or services available from the plurality of systems respectively (interpreted as “selecting advertiser systems from the plurality of advertiser systems based on which of the plurality of advertiser systems are likely to be interested in the bid opportunity based on a similarity of products or services made available at the physical retail environment to digital marketing content and corresponding products or services of the respective advertiser systems as per 112, first paragraph rejection above) (Paragraph 112: An advertiser index database is reviewed to select an advertisement in the respective product categories; contextual information about subscriber and advertisement is associated; the next available advertising window is determined based on a subscriber's current usage scenario. Product categories addressed by available advertisements are correlated to current usage scenario; 62: The AKMS automatically calculates a product interest correlation score and recommends and/or selects an advertisement to send a selected advertisement to a selected subscriber access device based on the subscriber's current usage scenario, a subscriber usage scenario includes but is not limited to a  94: First, AKMS accesses the advertisement detail information and determines the future anticipated spot (and time) for the advertisement; second, it reviews historic behavior of the subscriber relative to the subject—in this case traveling; 95: Third, the AKMS reviews the advertiser index database to determine whether there is any advertiser on the related subject, complementary subject, or even a product unrelated to the current subscriber behavior that has an advertisement for a product category in which the subscriber has a high product correlation score, who desires to send an advertisement to this subscriber at this moment or at a later time; fourth the information above is fed into the ICSS and the current product interest correlation score for the user (periodically updated by recent event data), advertiser bid prices and viable formats based on the device characteristics are used to generate a list of potential advertisement to be sent to a subscriber; note that this is not just matching the historic behavior with the related advertising offers, but also associating other contextual information about the subscriber (example, presence, location, etc.) and advertiser (example, ranking, advertiser auction bid, willingness to pay, etc.); 
generating, by the at least one computing device, a bid opportunity based on the impression data (Paragraph 95: the AKMS reviews the advertiser index database to determine whether there is any advertiser on the related subject, complementary subject, or even a product unrelated to the current subscriber behavior that has an advertisement for a product category in ; 77: Once an advertisement type has been selected for the selected advertisement type in a given product category for a subscriber or a group of subscribers, auction based advertisements can be based on interactive bids between competing advertisers); and
expose/communicate a bid opportunity to the selected advertiser systems, configured to disseminate digital marketing content, to bid for output of digital marketing content, the bid opportunity indicating the products or services available at the user’s physical location; 
Grannan discloses exposing/communicating a bid opportunity to the selected advertiser systems, configured to disseminate digital marketing content, to bid for output of digital marketing content in at least paragraphs 82, 77, and 96 (Paragraph 82: An interactive and/or dynamic web based interface (e.g., XML) to advertisers is provided to enable advertisers to dynamically in real time update advertising offers, auction prices, and threshold settings data for determining when an advertisement in a given product category should be delivered to a particular subscriber; 77: Auction-based advertising across multiple screens or access devices based on a correlation or comparison of the advertisement product category with the product interest correlation score for the product/service for a particular subscriber allows advertisers to tightly control and select what degree of advertisement contact should be made with a subscriber; 96; automated negotiation with advertisers in real time (or more likely a software agent defining bid rules and criteria for approving the sale of the advertisement) to dynamically negotiate auction bids for one advertiser or between two competing advertisers bidding against each other, etc.).
Grannan further discloses in paragraph 69, that an advertiser may provide a shopper's assistant software agent in which a subscriber may be guided by asking questions (using textual verbal entry through an automatic voice response system powered by the AKMS and advertising processor using data from the advertiser information data) of the software agent to guide the subscriber through a shopping experience in the store or mall. A user may enter additional products via a selection menu presented by an advertisement sent to a subscriber's mobile access device to locate the products in the store or mall.
Grannan is silent with regards to the bid opportunity including the bid opportunity indicating the products or services available at the user’s physical location.
However, the analogous art of Priebatsch discloses that it is well known a user’s interaction with an application (state information) to be transmitted to a promotion server, and for interaction with the application 
a bid manager module implemented to:
receive, by the at least one computing device, bids generated by the selected advertiser systems to disseminate the digital marketing content, the bids generated for products or services identified as being available at 
determine, by the at least one computing device, which of the plurality of selected advertising systems is enabled to disseminate the digital marketing content based on a value of the bids and at least one additional factor; and select a winning bid, the winning bid based on the value of the bid and the at least one other factor (Paragraph 112: Multiple advertiser auction bids can be received based on the product interest correlation score. Advertisements are selected with highest correlation scores matching the subscriber's product interest correlation score. The correlation score for the advertisement is based on a comparison of the product category for the advertisement and the product interest correlation score for the subscriber. Finally, the final advertisement to present is selected based on correlation scores and/or highest bid price by advertisers); and
a digital marketing content distribution module, of the at least one computing device, controlling real time distribution of digital marketing content associated with the selected bid of the determined advertiser system at the Paragraphs 57: Later when Susan is walking through the local mall to finish her other shopping, she receives a targeted text advertisement on her cell phone from the AKMS for the local book store indicating a discount sale on children's books; the targeted advertisement Susan received on her cell phone was based on her historic surfing/shopping behavior combined with Susan's presence in a certain location that is close to a merchant selling products in which she is interested determined by her surfing/shopping behavior; 97: The advertisement is then presented. The advertisement is rendered within the IP stream at the local, regional or central content delivery end in the IP network. Specific media format conversions are carried out and the final advertisement is generated and sent to a selected subscriber access device).

Claims 2, 11, and 17 :  Grannan and Priebatsch disclose the system as described in claim 1, the method of claim 10, and the system of claim 16, wherein the impression data identifies types of the products or services available at/proximal the user's physical location within the physical retail environment.  (Grannan: Paragraphs 58, 67, and 113)

Claims 3, 12, and 18: Grannan and Priebatsch disclose the system as described in claim 1, the method of claim 10, and the system of claim 16, wherein the impression data identifies brands of the products or services available at/proximal the user's physical location within the physical retail environment.  (Grannan: Paragraphs 76: 83: This spidering information can be used to create a high product interest correlation “contribution” score for Autos→By Make→Manufacturer→Model as well as Autos→By Style→Sedans→Midsize→Manufacturer Model, 87-89, and 95: the AKMS reviews the advertiser index database 414 to determine whether there is any advertiser on the related subject, complementary subject, or even a product unrelated to the current subscriber behavior that has an advertisement for a product category in which the subscriber has a high product correlation score, who desires to send an advertisement to this subscriber at this moment or at a later time; 57: The targeted advertisement Susan received on her cell phone was based on her historic surfing/shopping behavior combined with Susan's presence in a certain location that is close to a merchant selling products in which she is interested determined by her surfing/shopping behavior and Fig. 3)

Claim 4: Grannan and Priebatsch disclose the system as described in claim 1, wherein the inventory data describes a number of the products or services available at the user's physical location within the physical retail environment. (Grannan: Paragraphs 67-68 and 113) 

Claims 5, 6, 14, 20: Grannan and Priebatsch disclose the system as described in claim 1, the method of claim 10, and the system of claim 16, wherein the impression data identifies products or services previously purchased by the user at the physical retail environment. (Grannan: Paragraphs 57: A participating merchant may report her purchase to a digital purchase history in the AKMS (or it may be obtained from the eWallet transaction from the service provider). The AKMS will reflect this in her product interest correlation score in this product category; 68: In such an instance the subscriber's user eWallet and digital purchase history in the AKMS would be updated accordingly. The digital purchase history includes eWallet purchases, subscriber purchases reported by merchants or monitored by the Internet profiling process and purchase information imported from another network). 

Claims 7 and 15: Grannan and Priebatsch disclose the system as described in claim 1 and the method as describe in claim 10, wherein the impression data identifies the user and the bid opportunities (interpreted as the bids as per 112, first paragraph rejection above) are based at least in part on respective user profiles of the user maintained by the plurality of advertiser systems. The examiner notes that the limitation “the bid is based at least in part on respective user profiles of the user maintained by the plurality of advertiser systems” is given little, if any, patentable weight. The bids are being generated on the advertiser system and the claimed method and systems of the instant invention are directed to a systems and method that sends data to and receives data from the advertiser system and as such do not appear to include or control what type of data the advertiser system uses when generating bids. Thus the limitation is outside the scope of the claimed invention. (Grannan: Paragraphs 73-75, 80, 86, 91-92, and 113) 

Claim 8: Grannan and Priebatsch disclose the system as described in claim 7, wherein the user profiles are based at least in part on data from a third-party system that is not associated with the physical retail environment. (The examiner notes that the limitation “wherein the user profiles are based at least in part on data from a third-party system that is not associated with the physical retail environment” is given little, if any, patentable weight. The profile of claim 7 is maintained on the advertiser system and the claimed method and systems of the instant invention are directed to a systems and method that sends data to and receives data from the advertiser system and as such do not appear to include or control what type of data the advertiser system store or maintains in a profile or where they obtained this information from. Thus the limitation is outside the scope of the claimed invention.) (Grannan: Paragraphs 83, 95, 106 and 109) 

Claim 9: Grannan and Priebatsch disclose the system as described in claim 1, wherein the digital marketing content distribution module is configured to control real time distribution of the digital marketing content associated with the selected bid at the user's physical location using a mobile device. (Grannan: Paragraphs 57, 69, 95-97) 
 
 to a respective said advertiser system due to lack of a corresponding product or service at the user's physical location within the physical retail environment as described by the inventory data. (See 35 USC 112, first paragraph rejection above. Interpreted as: “wherein a respective said bid opportunity is not communicated to a respective said advertiser system due to lack of a similarity between a product or service at the user's physical location within the physical retail environment as described by the inventory data and the advertiser’s products.”)  (Grannan - Paragraph 112: Advertisements are selected with highest correlation scores matching the subscriber's product interest correlation score. The correlation score for the advertisement is based on a comparison of the product category for the advertisement and the product interest correlation score for the subscriber 95: Third, the AKMS reviews the advertiser index database to determine whether there is any advertiser on the related subject, complementary subject, or even a product unrelated to the current subscriber behavior that has an advertisement for a product category in which the subscriber has a high product correlation score, who desires to send an advertisement to this subscriber at this moment or at a later time)

Claim 22: Grannan and Priebatsch disclose the method as described in claim 10, wherein a respective said bid opportunity identifies the products or services available at the user’s physical location within the physical retail environment that corresponds to a competing advertising system. (Interpreted as: wherein a respective said bid opportunity identifies the products or services available at the user’s physical location within the physical retail environment which may be used by competing advertising systems; see 35 USC 112, first paragraph rejection above) (Grannan: Paragraph 96; Priebatsch: Paragraphs 6, 37, 41, and 45)

Response to Arguments
Applicant's arguments filed October 21, 2020 have been fully considered but they are not persuasive. 
The applicant’s arguments with respect to claims 1, 10, and 16 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection and are based on the currently amended limitation which have been addressed in the rejection above with either the newly cited reference of Priebatsch or citation from the previous reference of Grannan.  
The examiner notes that the applicant’s argument regarding Grannan does not disclosing “select advertiser systems from a plurality of advertiser system by comparing the products or services available at the user’s physical location as indicated by the inventory data with products or services available from the plurality of systems respectively” is not convincing.  As a first matter of note the applications specification fails to support the limitation as amended (see 35 USC 112 first paragraph rejection above.  As such the claim limitation is being interpreted “selecting advertiser systems from the plurality of advertiser systems based on which of the plurality of advertiser systems are likely to be interested in 
The applicant’s argument regarding Grannan and Sanio not disclosing expose/communicate a bid opportunity to the selected advertiser systems, configured to disseminate digital marketing content, to bid for output of digital marketing content, the bid opportunity indicating the products or services available at the user’s physical location is moot as the newly cited prior art of Priebatsch has been combined with Grannan to teach this limitation.
The applicant’s argument regarding Grannan not teaching a bid manager module implemented to select a winning bid, the winning bid based on the value of the bid and the at least one other factor is not convincing.  Grannan specifically disclose in paragraph 112 that the final advertisement to present is selected based on correlation scores and/or highest bid price by advertisers.  Thus, the limitations of the claims as currently written have been met.
The applicant’s argument regarding Grannan not teaching means for selecting a bid from the plurality of received bids, the selecting based at least in part on digital marketing content that has previously been exposed to the user is not convincing. As indicated in paragraph 57, based on her response to the targeted advertisement to her cell phone, Susan walks into the store and makes a purchase. A participating merchant may report her purchase to a digital purchase history in the AKMS. The AKMS will reflect this in her product interest correlation score in this product category.  Thus, the advertisement Susan was exposed to generate a purchase transaction which has updated her product 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/John Van Bramer/Primary Examiner, Art Unit 3621